DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a nozzle configured to supply a liquid on a surface of the substrate to reach a first height that causes a portion of the protrusion feature of the substrate to be exposed" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 7-9 depend from claim 1; therefore rejected by virtue of dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moritoshi (JPS 62118596) in view of Reiser (US Patent No. 5064291).
Regarding claim 1, Moritoshi teaches: an inspection device (¶ [0016] FIG. 2 is a sectional view showing an embodiment of the component detection method);
a stage configured to mount a substrate (¶ [0009] …FIG. 2 is a sectional view showing an embodiment of a component detection method according to the present invention. In the water tank 9, a liquid 10 is contained, and the printed circuit board 1 is placed on a substrate holder 11. 11 supported on the bottom of the water tank (element 11 is equivalent to the stage and a ring member to secure the substrate)); 
a ring member configured to secure an outer periphery of the substrate on the stage (¶ [0009] …FIG. 2 is a sectional view showing an embodiment of a component detection method according to the present invention. In the water tank 9, a liquid 10 is contained, and the printed circuit board 1 is placed on a substrate holder 11. 11 supported on the bottom of the water tank (element 11 is equivalent to the stage and a ring member to secure the substrate));
a nozzle configured to supply a liquid on a surface of the substrate to reach a first height that causes a portion of the protrusion feature of the substrate to be exposed (FIG 2, ¶ [0007] the substrate 1 is immersed in the liquid 10  to such an extent that its entire surface is hidden in the liquid. Even if the lower part of the mounted part 3 is immersed in the liquid 10, at least the upper part is exposed from the liquid surface (equivalent to first height of the liquid). In this state, it is detected from above by optical means such as the TV camera 8);
an imaging unit configured to capture an image including the liquid and the exposed portion of the protrusion feature of the substrate (¶ [0007] the substrate 1 is immersed in the liquid 10 to such an extent that its entire surface is hidden in the liquid. Even if the lower part of the mounted part 3 is immersed in the liquid 10, at least the upper part is exposed from the liquid surface. In this state, it is detected from above by optical means such as the TV camera 8);
Moritoshi does not teach: an arithmetic operator configured to determine a size of the exposed portion of the protrusion feature using the image, and determine a height of the protrusion feature based on the determined size of the exposed portion of the protrusion feature
However, in a related field Reiser teaches an arithmetic operator configured to determine a size of the exposed portion of the protrusion feature using the image, and determine a height of the protrusion feature based on the determined size of the exposed portion of the protrusion feature (FIGS. 10-11, CPU 80; column 10, lines 29-42; the scanner 76 feeds the pixelized images into a computing unit which may be embodied by a conventional digital computer 78. The computer 78 has a central processing unit 80 for performing mathematical computations under program control; columns 10-11 lines 55-68; The CPU 80, under control of the program stored in the storage unit 88, reads the values of I.sub.l and I.sub.h for each pixel location, and accesses the array stored in the unit 90 to obtain the corresponding value of .DELTA.z. The values of .DELTA.z along each scan line are summed to obtain the height of the solder fillet wall at the respective point 62, and stored in the RAM 92 as a numerical value in a one-dimensional array which contains the height profile. The height profile is then operated upon in accordance with a predetermined inspection criterion stored as a program in the unit 88 to determine whether or not the corresponding solder fillet is defective);
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Moritoshi to incorporate the teachings of Reiser by including: an arithmetic operator configured to determine a size of the exposed portion of the protrusion feature using the image, and determine a height of the protrusion feature based on the determined size of the exposed portion of the protrusion feature in order to determine the shape and height of a solder  joint from the shading or reflected light intensity of its surface.
Regarding claim 2, Moritoshi in view of Raiser teaches: the inspection device according to claim 1.
Moritoshi further teaches: wherein the image obtained from the imaging unit is a two-dimensional image (FIG. 3 shows a two dimensional image captured by camera 8; ¶ [0017] FIG. 3 is an image showing the image detected by the method of the same embodiment);
and the arithmetic operator is further configured to determine the size of the exposed portion in the image based on a difference in color attribute between the liquid and the protrusion feature (¶ [0007] … As a result, when it is detected from the upper side, the liquid level of the liquid 16 is detected in all but the part, depending on the color and surface condition of the part terminal, the color of the liquid 10 and the liquid level condition, the contrast between the terminal portion of the component 3 and the liquid surface of the liquid 10 is clear).
Regarding claim 3, Moritoshi in view of Raiser teaches: the inspection device according to claim 1.
Moritoshi further teaches: wherein the liquid has different color attributes for the surface of the substrate and the protrusion feature (¶ [0007] … As a result, when it is detected from the upper side, the liquid level of the liquid 16 is detected in all but the part, depending on the color and surface condition of the part terminal, the color of the liquid 10 and the liquid level condition, the contrast between the terminal portion of the component 3 and the liquid surface of the liquid 10 is clear; ¶ [0008] If the contrast does not appear clearly, it can 
Regarding claim 4, Moritoshi in view of Raiser teaches: the inspection device according to claim 1.
Moritoshi does not teach: wherein the arithmetic operator is further configured to determine an area of the exposed portion of the protrusion feature in the image based on a number of pixels of the protrusion feature.
However, Raiser teach: wherein the arithmetic operator is further configured to determine an area of the exposed portion of the protrusion feature in the image based on a number of pixels of the protrusion feature (column 08, lines 55-61; Although it is within the scope of the present invention to optically scan the solder joints directly, this is a very slow process. Preferably, the CCD camera takes an instantaneous picture of the solder joint in the form of the pixelized image, which is then scanned electronically to retrieve the numerical values corresponding to the individual pixels; column 09, lines 66-68 and column 10, lines 1-19; as viewed in FIG. 10, the pixels or increments 60a to 60d are oriented at tilt or inclination angles .theta.a to .theta.d respectively with respect to the horizontal, which correspond to the tilt angles t presented above… the height of the solder fillet wall 16d at the predetermined point 62 is obtained by summing the incremental (pixels) height values .DELTA.za to .DELTA.zd. The height profile of the wall 16d consists of the summed height values along the lines 60, and may be represented by a one-dimensional array).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Moritoshi to incorporate the Reiser by including: wherein the arithmetic operator is further configured to determine an area of the exposed portion of the protrusion feature in the image based on a number of pixels of the protrusion feature in order to determine the inclination of the solder joint from the base to the peak as shown in FIG. 10 in Reiser.
Regarding claim 6, the limitations of the method claimed are similar to those of claim 1; therefore rejected in the same manner as applied above. 
Regarding claim 9, Moritoshi in view of Raiser teaches: the inspection device according to claim 1.
Moritoshi does not teach: wherein the arithmetic operator is further configured to determine whether the protrusion feature is defective based on comparing the determined height of the protrusion feature with a predetermined range.
However, Raiser teach: wherein the arithmetic operator is further configured to determine whether the protrusion feature is defective based on comparing the determined height of the protrusion feature with a predetermined range (FIG. 13, and column 10, lines 63-68; …The height profile is then operated upon in accordance with a predetermined inspection criterion stored as a program in the unit 88 to determine whether or not the corresponding solder fillet is defective. The results of the test may be displayed on the unit 84, or means (not shown) may be provided to automatically reject the circuit board containing the defective solder fillet).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Moritoshi to incorporate the teachings of Reiser by including: wherein the arithmetic operator is further configured to determine whether the protrusion feature is defective based on comparing the determined height of the protrusion feature with a predetermined range in order to test a large number of solder joints for defects with a high degree of reliability at high speed.
Regarding claim 14, the limitations of the method claimed are similar to those of claim 2; therefore rejected in the same manner as applied above.
Allowable Subject Matter
Claims 5, and 10-12 are allowed.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Reiser teaches: an inspection device comprising: a stage configured to mount a substrate; an imaging unit configured to capture an image including the film and the exposed portion of the protrusion feature; and an arithmetic operator configured to determine a size of the exposed portion of the protrusion feature using the image obtained from the imaging unit, and determine a height of the protrusion feature based on the determined size of the exposed portion (FIGS. 7-8 and 11). However, Reiser fails to teach, disclose or suggest either alone or in combination with Moritoshi a diaphragm, disposed above the substrate and that the diaphragm presses a film on the surface of the substrate to a specified height. 
Regarding claims 10-12, the claims depend from allowed claim 5; therefore allowed by virtue of dependency. 
Regarding claim 7, Moritoshi in view of Raiser teaches: the inspection device according to claim 1. However, the prior art fails to teach, disclose or suggest either alone or in combination that the liquid has a liquid repellent property and that it is different from a repellent property of the exposed solder bumps above the surface.
Regarding claim 8, Moritoshi in view of Raiser teaches: the inspection device according to claim 1. However, the prior art fails to teach, disclose or suggest either alone or in combination that the height of the ring member must be greater than the height of the liquid.
Regarding claim 13, Moritoshi in view of Raiser teaches: the method according to claim 6. However, the prior art fails to teach, disclose or suggest either alone or in combination demining the height of the exposed solder bump from the pressed film, and that the determination is based on the color difference between the film and the solder bump.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okuzono et al. (PG-Pub. US 20190348384) teaches: a device for inspecting a bump height includes an illumination device, an imaging device, and a control device.
Delaney
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665